Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 21, 2016                                                                                   Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  153181                                                                                               Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
  PEOPLE OF THE STATE OF MICHIGAN,                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 153181
                                                                    COA: 330187
                                                                    Saginaw CC: 14-040635-FC
  JUSTIN LEE THOMAS,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 30, 2015
  order of the Court of Appeals is considered and, it appearing to this Court that the cases
  of People v Steanhouse (Docket No. 152849) and People v Masroor (Docket Nos.
  152946-8) are pending on appeal before this Court and that the decisions in those cases
  may resolve an issue raised in the present application for leave to appeal, we ORDER that
  the application be held in ABEYANCE pending the decisions in those cases.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 21, 2016
           t0914
                                                                               Clerk